Citation Nr: 1046517	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in September 2008.  

In February 2009, the Board denied the Veteran's TDIU claim.  The 
Veteran subsequently appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that case 
was pending at the Court, the Veteran's representative and VA's 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision with regard to the TDIU issue and remand the 
Veteran's claim for readjudication.  In a December 2009 Order, 
the Court granted the joint motion, vacated the Board's February 
2009 decision with regard to the TDIU issue, and remanded this 
case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion filed with the Court, both the appellant, 
through an attorney, and VA's Office of General Counsel pointed 
out that, when the Board denied the Veteran's TDIU claim in 
February 2009, the determination was based largely on a March 
2008 VA examination report which found that the Veteran is very 
capable of sedentary or partial sedentary employment.  However, 
the March 2008 VA examiner was charged with conducting an 
examination of the Veteran's joints, and the examiner did not 
consider the Veteran's service-connected disabilities other than 
his bilateral ankle and spine disabilities.  Since the examiner 
did not consider the Veteran's other service-connected 
disabilities, the Board is of the opinion that a VA examination 
is necessary to determine the impact of all of the Veteran's 
service-connected disabilities on his ability to obtain and 
maintain gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for VA 
examinations for the spine, left and right 
ankles, depression, tinnitus, ear, and left 
and right lower extremity disabilities to 
assess the severity of his service-connected 
disabilities.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with the 
examinations.  After reviewing the record and 
examining the Veteran, each examiner, as 
appropriate, should offer an opinion as to 
the impact of the Veteran's service-connected 
disabilities on his ability to obtain and 
maintain gainful employment.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the Veteran, the RO must issue 
a supplemental statement of the case and 
provide him an opportunity to respond before 
this case is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


